Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/1/2022 regarding the 35 USC 101 have been fully considered but they are not persuasive.  The applicant argues that the amended claim language of transmitting the transfer functions to a printing system qualifies as significantly more.  The Examiner respectfully disagrees.  These functions that are transmitted are merely being stored in some storage location, i.e. a well-known post-solution activity.  See MPEP 2106.05(d)(II) and MPEP 2106.05(g).  The claimed location, that being a printer, is only a general technological area.  There is no practical application, i.e. use, of the computed transfer function in a practical application.  The printing system in the added limitation is passive.  The use of the functions by the printing system is outside the scope of the claim.  Therefore, the 35 USC 101 rejection is maintained.
In view of the amendment to claims 12 and 17, the 35 USC 112(b) rejection of claims 14 and 19 are withdrawn.
Regarding the applicant’s remarks directed at Chandu ‘755.  The applicant argues on page 8 that “... determining a calibrated transfer function for each printhead cannot reasonably be construed as being equivalent to modifying a first set of transfer functions to generate a second set of transfer functions.” The Examiner respectfully disagrees.  Chandu ‘755 is interpreted to meet the amended limitations to at least claims 1, 12 and 17 with possible suggestion in Stanich [p0032 & p0042].
According to the instant application, each nozzle transfer function is evaluated for meeting a given threshold [see 640 & 740].  If the response does not meet that threshold, the most recent transfer function is modified for the nozzle(s) [see 670 & 770] and the processing cycle is repeated [see 610 & 710].  
Chandu ‘755 discloses in at least Figures 5 and 8 and as previously cited [p0052 & p0057-0058], Chandu generates a transfer function for each nozzle in the printhead(s) “... the calibration module 216 generates a Transfer Function on a per nozzle basis that maps the gray levels associated with measured OD curve/values.”  The calibration module uses the transfer function(s) to arrive at the calibrated halftone [p0053].  Correspondingly, each printhead would have a set of transfer functions as the printhead is comprised of multiple nozzles.  Chandu only discloses the generation of a combined function for “overlapping nozzles” [p0051].  Chandu discloses at paragraph 0033-0034 that the calibration module 216 analyzes an initial halftone to generate a calibrated halftone screen that arrives at the desired quality.  This is demonstrated in at least Figure 8 in an iterative manner.  That is, after the first revision of the transfer function [p0056] that produced the initial halftone screen [310], the previous function that produced the newly printed data is retrieved [808] and is modified “... FIG. 8 is a flow chart illustrating a multi-cycle process 800 of printer calibration in an exemplary embodiment. The process 800 comprises many of the same elements disclosed in the process 300 of FIG. 3. Differing from the process 300 is the capability of the process 800 to refine the calibration of the print array structure of the print engine 160. For example, the process 800 may continually generate halftone screens until one halftone screen meets some desired level of image quality ... the calibration module 216 generates a new halftone screen, in the process element 308, after compensating the print irregularities in the initial halftone screen 310 or the generated halftone screen of the previous iteration. The newly generated halftone screen is then stored in the printing system 130 for subsequent use (i.e., to calibrate the print engine 160 or for improvements thereto).” The calibration module 216 of Chandu is responsible for arriving at a calibrated halftone that is achieved through a calibrated transfer function [variations from the mean optical densities may demonstrate adjustments that may be made during the halftoning process to calibrate the printing system 130 to compensate for print array artifacts ... the calibration module 216 may determine a calibrated transfer function for each of the printheads in the print engine 160 based on a combined measurement function. For example, the calibration module 216 may relate the calibrated transfer function to image gray level values with the calibrated gray scale levels to be applied to a printhead. The calibration module 216 may then generate a desired intensity when the printhead is operated in a multi-pass mode of printing, p0049-0052].  It is obvious to one of ordinary skill in the art that to arrive at a calibrated halftone as taught by Chandu, the transfer function is also necessarily modified through the iterative process taught by Chandu.  Chandu also discloses updating the stored data [0057].
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument unless otherwise discussed.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “transmit the second set of transfer functions to a printing system” is not identified.  See 35 USC 112(b) rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
US reference #1 is a general background reference directed to modifying the transfer function, see para. 0089-0090, to arrive at a “tuned” transfer function for adjusting how a halftone will be printed.
US references #2 and #3 are general background references directed to correcting for image artifacts caused by a malfunctioning nozzle in an ink jet printer.
NPL reference #1 is a recent International Search Report and Written Opinion by the EPO which cited the above US references. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical calculations and/or a mental process. 
This judicial exception is not integrated into a practical application because the claimed limitations are only directed to the generation of a mathematical function utilizing an existing function and data without significantly more. 
Under its broadest reasonable interpretation, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the calculations only involve reference gathered data which can be written using pen and paper and are not so complex as to preclude performance by a human as a mental process.  It’s also worth noting that the calculating only involves “generating” a second set of transfer functions.  Other than the steps being drawn to a mathematical relationship/calculation or mental process, there are no additional elements which direct the claim to a practical application or improve a particular field of technology.  While the claim 1 system and claim 12 computer readable medium recite a processor and/or a memory, each are claimed at a high-level of generality such that it amounts to no more than mere instruction to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The transfer functions that are transmitted are merely being stored in some storage location, i.e. a well-known post-solution activity.  See MPEP 2106.05(d)(II) and MPEP 2106.05(g).  The claimed location, that being a printer, is only a general technological area.  There is no practical application.  The printing system in the added limitation is passive.  The use of the data/function by the printing system is outside the scope of the claim.   
Dependent claims 2-9, 11, 13, 15, 16, 18 and 20 are at further defining the mathematic variables and/or mathematical data combination and do not integrated the abstract idea into a practical application.
Claims 1-9, 11-13, 15-18 and 20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “... transmit the second set of transfer functions to a printing system.”  The disclosure does not specify another printing system to which this second set would be transmitted to in consideration that the second set of transfer functions are already residing in the printing system – see paragraph 0072 and Figure 7.  
Independent claims 12 and 17 are similarly rejected as claim 1 above.  Dependent claims 2-11, 13-16 and 18-20 are rejected for failing to remedy the deficiency of their respective independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “... transmit the second set of transfer functions to a printing system.”  It is unclear what printing system is being referred to by this limitation.  While the disclosure discusses transmitting at paragraph 0072, the receiver is not specifically identified.  However, paragraph 0072 is discussed with relation to Figure 7 which is an embodiment of a uniformity compensation process performed by a printing system.  Thus, inherently, the second set of transfer functions are already within the printing system.  The disclosure does not specify another printing system to which this second set would be transmitted to in consideration that the second set of transfer functions are already residing in the printing system.  For purposes of examination, the Examiner interprets the limitation to mean that the second set of transfer functions are stored in some manner once computed.
Independent claims 12 and 17 are similarly rejected as claim 1 above.  Dependent claims 2-11, 13-16 and 18-20 are rejected for failing to remedy the deficiency of their respective independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 7-9, 11-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanich et al., (US Pub 20170236041) in view of Chandu et al., (US Pub 20120050755 as provided by the applicant).
Claim 1: Stanich discloses a system comprising: 
at least one physical memory device to store calibration logic; and one or more processors coupled with the at least one physical memory device [the print controller 140 may include processing and data storage capabilities, p0023] to execute the calibration logic to: 
receive print image measurement data corresponding to a first set of transfer functions associated with each of a plurality of pel forming elements [transfer function uses a one-dimensional (1D) LUT to convert an 8 bit input to an 8 bit output level ... transfer functions are generated for each nozzle [e.g. first set] ... transfer functions are generated for each nozzle, which corresponds to a column and multiple planes of threshold data, p0030 & p0042]; 
generate measurement data for each of the pel forming elements based on the print image measurement data [print using an identity transfer function to obtain a measured response, p0030]; 
generate a second set of transfer functions associated with each of the pel forming elements, wherein the second set of transfer functions are generated by modifying the first set of transfer functions based on target data for each of the pel forming elements and the measurement data for each of the pel forming elements [compute the transfer function to achieve a target response based on the measured response, p0030, p0034 & p0042], and
transmit the second set of transfer functions to a printing system [the print controller 140 may include processing and data storage capabilities. In one embodiment, measurement module 190 is implemented as part of a halftone calibration system to obtain measurements of the printed medium 180. The measured results are communicated to print controller 140 to be used in the halftone calibration process, p0023].
Stanich appear to fail to disclose wherein the second set of transfer functions are generated by modifying the first set of transfer functions.
Chandu discloses in a related system from the same field of endeavor [Abstract] wherein a first set of transfer functions are modified to thereby generate a second set of transfer functions [FIG. 8 is a flow chart illustrating a multi-cycle process 800 of printer calibration in an exemplary embodiment. The process 800 comprises many of the same elements disclosed in the process 300 of FIG. 3. Differing from the process 300 is the capability of the process 800 to refine the calibration of the print array structure of the print engine 160. For example, the process 800 may continually generate halftone screens until one halftone screen meets some desired level of image quality ... the calibration module 216 generates a new halftone screen, in the process element 308, after compensating the print irregularities in the initial halftone screen 310 or the generated halftone screen of the previous iteration. The newly generated halftone screen is then stored in the printing system 130 for subsequent use (i.e., to calibrate the print engine 160 or for improvements thereto).” The calibration module 216 of Chandu is responsible for arriving at a calibrated halftone that is achieved through a calibrated transfer function [interpreted to mean each iteration to refine the halftone would be modifying the transfer function that produced it] ... variations from the mean optical densities may demonstrate adjustments that may be made during the halftoning process to calibrate the printing system 130 to compensate for print array artifacts ... the calibration module 216 may determine a calibrated transfer function for each of the printheads in the print engine 160 based on a combined measurement function. For example, the calibration module 216 may relate the calibrated transfer function to image gray level values with the calibrated gray scale levels to be applied to a printhead. The calibration module 216 may then generate a desired intensity when the printhead is operated in a multi-pass mode of printing, p0049-0052 – the Examiner interprets that the generation of the transfer functions for each nozzle would necessarily be similarly accomplished since the disclosure of Chandu does not explicitly or implicitly say otherwise]. 
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Stanich the support wherein the second set of transfer functions are generated by modifying the first set of transfer functions as disclosed by Chandu because it allows for iteratively refining the calibration [to include the associated transfer functions] to arrive at a calibrated halftone outcome as desired by the user.

Claim 2: Stanich in view of Chandu discloses the system of claim 1.
Although Stanich discloses where the ITF for every gray level is determined from the target response and measured response [p0034] and where transfer functions are generated for each nozzle [Calibration may also be employed to correct for non-uniformities in the direction along the array width ... In this case transfer functions [i.e. second set] are generated for each nozzle, p0042], Stanich does not explicitly disclose wherein the print image measurement data comprises optical density data associated with each of the pel forming elements.
Chandu discloses in a related system from the same field of endeavor [Abstract] wherein the print image measurement data comprises optical density data associated with each of the pel forming elements [the measurement module 190 may be operable to scan the print medium 180, in the process element 302, and measure color values of the printed image data and identify tints and their transition locations/indices from the scanned image, in the process element 303 (e.g., via an optical densitometer), p0032].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Stanich the utilization of measurement data comprising optical density data associated with each of the pel forming elements as taught by Chandu because it allows the system to use the identified tints such that the non-uniformity in the printed and scanned color values may be subsequently compensated as discussed by Chandu in at least paragraph 0032.

Claim 4: Stanich in view of Chandu discloses the system of claim 1.
Stanich discloses wherein the calibration logic generates the second set of transfer functions [A 3D LUT representation of the halftone can be ordered to generate a calibrated 3D LUT that combines the effect of the transfer function and the halftone. As discussed above, implementation of a 3D LUT requires converting a halftone that usually is described by its threshold array into a 3D LUT, transforming it employing the transfer function and then converting the LUT back into a new threshold array ... Calibration may also be employed to correct for non-uniformities in the direction along the array width ... In this case transfer functions [i.e. second set] are generated for each nozzle, p0031 & p0042].
Stanich does not explicitly disclose wherein the calibration logic generates the second set of transfer functions as a set of cascaded transfer functions.
Chandu discloses wherein the calibration module generates a transfer function for each nozzle [Based on the target OD curve 600, the calibration module 216 generates a Transfer Function on a per nozzle basis that maps the gray levels associated with measured OD curve/values (i.e., depicting non-uniformities) to gray levels associated with a sigmoidal shaped target OD curve/values in a non-linear manner, p0052].  Chandu further discloses a multicycle calibration process wherein the calibration logic determines whether the most recent image data calibrated by the generated halftone screen is sufficient in quality [the calibration module 216 determines whether the printed image data as calibrated by the most recently generated halftone screen sufficiently meets a desired level of image quality. If not, the calibration module 216 returns to the process element 302/303 to subsequently generate another/improved halftone screen ... the calibration module 216 outputs the calibrated halftone screen for use in calibrating the print engine 160, in the process element 811, thereby completing the multi-cycle calibration of the printing system 130, p0057-0058] and when it’s not, the calibration process is iterated [i.e. cascaded] using the latest halftone data previously generated [If the process 800 is in the first iteration, the calibration module 216 retrieves the initial halftone screen 310 that is stored within the printing system 130. The calibration module 216 and compensates the print irregularities, in the process element 307. If, however, the process 800 is in a subsequent iteration, the calibration module 216 may retrieve a previously generated halftone screen, in the process element 808, and compensate the print irregularities, in the process element 307, to further refine the previously generated halftone screen, p0057-0058].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Stanich the support wherein the second set of transfer functions as a set of cascaded transfer functions by applying the iterative [i.e. cascaded] calibration process utilizing the previously generated halftone data as the starting point of the process as taught by Chandu because it allows for the calibration logic to determine whether the previously calibrated halftone was sufficient in quality or whether print irregularities still existed to be further refined as discussed by Chandu in at least paragraph 0058.

Claim 5: Stanich in view of Chandu discloses the system of claim 2.
Stanich does not explicitly disclose wherein the measurement data for each of the pel forming elements is generated by performing an interpolation on the optical density data.
Chandu discloses wherein the measurement data for each of the pel forming elements is generated by performing an interpolation on the optical density data [the calibration module 216 may linearly interpolate uncalibrated data to about 204 gray levels of the 255 gray levels in the image data of the printed sheet image ... With the uncalibrated data interpolated and/or extrapolated, the calibration module 216 may generate a target optical density curve, p0051-0052].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Stanich the support wherein the measurement data for each of the pel forming elements is generated by performing an interpolation on the optical density data as taught by Chandu because it allows the calibration module 216 may transform the uncalibrated data to data with a defined target appearance, such as linear or sigmoidal.

Claim 7: Stanich in view of Chandu discloses the system of claim 4.
Stanich discloses measuring halftone image data to compute a transfer function for each nozzle to achieve the target response [p0028-0031 & p0042].
Stanich does not disclose wherein the set of cascaded transfer functions are generated by modifying the first set of transfer functions.
Chandu discloses wherein the calibration module generates a transfer function for each nozzle [Based on the target OD curve 600, the calibration module 216 generates a Transfer Function on a per nozzle basis that maps the gray levels associated with measured OD curve/values (i.e., depicting non-uniformities) to gray levels associated with a sigmoidal shaped target OD curve/values in a non-linear manner, p0052].  Chandu further discloses a multicycle calibration process wherein the calibration logic determines whether the most recent image data calibrated by the generated halftone screen is sufficient in quality [the calibration module 216 determines whether the printed image data as calibrated by the most recently generated halftone screen sufficiently meets a desired level of image quality. If not, the calibration module 216 returns to the process element 302/303 to subsequently generate another/improved halftone screen ... the calibration module 216 outputs the calibrated halftone screen for use in calibrating the print engine 160, in the process element 811, thereby completing the multi-cycle calibration of the printing system 130, p0057-0058] and when it’s not, the calibration process is iterated [i.e. cascaded] using the latest halftone data previously generated [If the process 800 is in the first iteration, the calibration module 216 retrieves the initial halftone screen 310 that is stored within the printing system 130. The calibration module 216 and compensates the print irregularities, in the process element 307. If, however, the process 800 is in a subsequent iteration, the calibration module 216 may retrieve a previously generated halftone screen, in the process element 808, and compensate the print irregularities, in the process element 307, to further refine the previously generated halftone screen, p0057-0058].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Stanich the support wherein the set of cascaded transfer functions are generated by modifying the first set of transfer functions by applying the iterative [i.e. cascaded] calibration process utilizing the previously generated halftone data as the starting point of the process as taught by Chandu because it allows for the calibration logic to determine whether the previously calibrated halftone was sufficient in quality or whether print irregularities still existed to be further refined as discussed by Chandu in at least paragraph 0058.

Claim 8: Stanich in view of Chandu discloses the system of claim 1.
Stanich does not disclose wherein the calibration logic further generates a third set of transfer functions associated with each of the pel forming elements based on a second measurement data for each of the pel forming elements and the target data for each of the pel forming elements.
Chandu discloses wherein the calibration module generates a transfer function for each nozzle [Based on the target OD curve 600, the calibration module 216 generates a Transfer Function on a per nozzle basis that maps the gray levels associated with measured OD curve/values (i.e., depicting non-uniformities) to gray levels associated with a sigmoidal shaped target OD curve/values in a non-linear manner, p0052].  Chandu further discloses a multicycle calibration process wherein the calibration logic determines whether the most recent image data calibrated by the generated halftone screen is sufficient in quality [the calibration module 216 determines whether the printed image data as calibrated by the most recently generated halftone screen sufficiently meets a desired level of image quality. If not, the calibration module 216 returns to the process element 302/303 to subsequently generate another/improved halftone screen [interpreted as disclosing potentially multiple iterations] ... the calibration module 216 outputs the calibrated halftone screen for use in calibrating the print engine 160, in the process element 811, thereby completing the multi-cycle calibration of the printing system 130, p0057-0058] and when it’s not, the calibration process is iterated [i.e. cascaded] using the latest halftone data previously generated [If the process 800 is in the first iteration, the calibration module 216 retrieves the initial halftone screen 310 that is stored within the printing system 130. The calibration module 216 and compensates the print irregularities, in the process element 307. If, however, the process 800 is in a subsequent iteration, the calibration module 216 may retrieve a previously generated halftone screen, in the process element 808, and compensate the print irregularities, in the process element 307, to further refine the previously generated halftone screen, p0057-0058].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Stanich the support wherein the calibration logic further generates a third set of transfer functions associated with each of the pel forming elements based on a second measurement data for each of the pel forming elements and the target data for each of the pel forming elements by applying the iterative [i.e. cascaded] calibration process utilizing the previously generated halftone data as the starting point of the process as taught by Chandu because it allows for the calibration logic to determine whether the previously calibrated halftone was sufficient in quality or whether print irregularities still existed to be further refined as discussed by Chandu in at least paragraph 0058.

Claim 9: Stanich in view of Chandu discloses the system of claim 1.
Stanich discloses wherein the target data is used for each of the pel forming elements to achieve uniform optical density printing [The inverse transfer function is used to modify threshold values for all planes for each column of the threshold array, thus creating a uniformity compensated array width size threshold array. Where each column corresponds to a specific nozzle and planes correspond to thresholds for different drop sizes. The inverse transfer function method is very efficient at computing a calibrated threshold array, since a transfer function exists for each column of data. One can appreciate that an array having 25600 columns and three planes would benefit from this improved method of deriving a uniformity calibrated halftone threshold array, p0042].
Chandu discloses wherein the target data is used for each of the pel forming elements to achieve uniform optical density printing [calibration module 216 also determines optical density values of the tints of the measured color values ... compensating the print irregularities for use in calibrating the print engine 160. As mentioned, the mean optical densities of the tints may be used to adjust the print array structure. In this regard, the calibration module 216 may adjust nozzles of print heads on a per nozzle basis according to the mean optical densities to apply ink in a more uniform/desirable fashion, p0043 & p0050].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Stanich wherein the target data is used for each of the pel forming elements to achieve uniform optical density printing as taught by Chandu because it allows the system to use the identified tints such that the non-uniformity in the printed and scanned color values may be subsequently compensated as discussed by Chandu in at least paragraph 0032.

Claim 11: Stanich in view of Chandu discloses the system of claim 1, further comprising a print engine to receive the second set of transfer functions from the calibration logic and apply the second set of transfer functions to the image data [Calibration may also be employed to correct for non-uniformities in the direction along the array width. In this case compensation can correct for variations in the printing performance between each nozzle of an array system, so as to produce consistent printing from each nozzle to a target response ... a halftoning module to process image data using the one or more calibrated halftones; and a printer to print the image data, p0025, p0042 & Claim 11].

Claims 12 and 17: the medium and method herein have been executed or performed by the system of claim 1 and are therefore likewise rejected.

Regarding claims 13 and 18: the medium and method herein have been executed or performed by the system of claim 2 and are therefore likewise rejected.

Regarding claims 15 and 20: the medium and method herein have been executed or performed by the system of claim 4 and are therefore likewise rejected.

Regarding claim 16: the method herein has been executed or performed by the system of claim 5 and is therefore likewise rejected.

Claim(s) 3, 6, 10, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanich et al., (US Pub 20170236041) in view of Kuroiwa (US Pub 20170280022).
Regarding claim 3: Stanich in view of Chandu discloses the system of claim 1.
Stanich appears to fail to disclose wherein the calibration logic further transmits a message to the printing system indicating that variations in the measurement data are less than a pre-determined threshold upon determining that the variations in the measurement data are less than the pre-determined threshold.
Chandu discloses evaluating a resulting halftone for determining whether variations in the measurement data are less than a predetermined threshold [the calibration module 216 determines whether the printed image data as calibrated by the most recently generated halftone screen sufficiently meets a desired level of image quality. If not, the calibration module 216 returns to the process element 302/303 to subsequently generate another/improved halftone screen at 810, p0058 – the Examiner notes that although Chandu does not explicitly disclose a threshold, for a decision to be made as disclosed, some threshold metric would necessarily be required].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Stanich the explicit support for evaluating a resulting halftone for determining whether variations in the measurement data are less than a predetermined threshold as disclosed by Chandu because it allows for setting a level of acceptable quality.
Chandu does not appear to disclose transmitting a message indicating the measurement data variation is less than a threshold.
Nakamura discloses in a related system from the same field of endeavor [Abstract] wherein the calibration logic further transmits a message to the printing system indicating that variations in the measurement data are less than a pre-determined threshold upon determining that the variations in the measurement data are less than the pre-determined threshold [When the distance between the current color accuracy and the approximation line becomes not greater than the predetermined threshold value (in other words, the current color accuracy becomes sufficiently close to the approximation line), feedback-adjustment-necessity judging section 21h judges that the effect (the color accuracy) of the color calibration is not expected to be improved even if the feedback adjustment is further more repeated, and that there is no need to perform a succeeding feedback adjustment ... Communication controlling section 21i is configured to output or notify the estimated resulting color accuracy, the current color accuracy of color calibration and information that a succeeding feedback adjustment is necessary, to an operator, if the current color accuracy of color calibration is sufficiently far from the approximation line; and to output or notify the estimated resulting color accuracy, the current color accuracy of color calibration and information that a succeeding feedback adjustment is unnecessary, to an operator, if the current color accuracy of color calibration is sufficiently close to the approximation line, p0133-0134].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Stanich in view of Chandu the support wherein the calibration logic further transmits a message to the printing system indicating that variations in the measurement data are less than a pre-determined threshold upon determining that the variations in the measurement data are less than the pre-determined threshold as disclosed by Kuroiwa because it provides notification of the successful calibration of the imaging system.

Regarding claim 6: Stanich in view of Chandu discloses the system of claim 1, wherein the calibration logic further generates a first calibration step chart based on the first set of transfer functions [The resulting print medium 180 may be printed in color and/or in any of a number of gray shades, including black and white (e.g., Cyan, Magenta, Yellow, and blacK, (CMYK)) ... In order to produce a calibrated halftone threshold array, the inverse transfer function is computed for every gray level (J), processing block 612, in which the highest gray level achievable is defined ... an inverse transfer function, in which a calibrated MTA “CAL_MTA_array” is derived from the un-calibrated threshold array by applying an inverse transform of the transfer function TF to each of the threshold levels of the un-calibrated MTA “MTA_array”, p0021-0023 & p0034-0036].
	Although appears to Stanich strongly suggests a step chart being generated [p0021], Stanich and Chandu appear to fail to explicitly disclose the resulting print medium 180 as such.
	Kuroiwa discloses utilizing a step chart when executing color calibration [creating an image of a color calibration chart including an array of patches of colors in a color calibration target and using the printing unit to print the image of the color calibration chart on a print medium as one of a plurality of paper products belonging to a predetermined type of print medium, p0008].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Stanich in view of Chandu the explicit use of a color chart [i.e. step chart] as disclosed by Kuroiwa because it provides for creating a color correction LUT for colors within the printer’s gamut.

Regarding claim 10: Stanich in view of Chandu and Kuriowa discloses the system of claim 6.
Stanich nor Chandu appear to not explicitly disclose wherein the calibration logic further generates a second calibration step chart based on the second set of transfer functions.
	Kuroiwa discloses wherein the calibration logic further generates a second calibration step chart based on the second set of transfer functions [The feedback adjustment further includes (D) creating a color correction LUT which makes measured color values of each patch color of the corrected color calibration chart, obtained by the color measurement in (B) close to color values of a corresponding color in the color calibration target, p0008 – the Examiner notes that a transfer function can be represented as a calibrated [i.e. corrected] LUT].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Stanich in view of Chandu wherein the calibration logic further generates a second calibration step chart based on the second set of transfer functions as disclosed by Kuroiwa because it insures the corrected color values are within a determined accuracy and when not the corrected chart is utilized in the feedback process for further correction as discussed by Kuroiwa in at least paragraph 0008.

Regarding claims 14 and 19: the medium and method herein have been executed or performed by the system of claim 3 and are therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kailey, US Patent 10642115, is directed to generating first estimated ink usage data for each of one or more color planes based one or more gray level histograms and one or more halftone designs, detecting a change to a tone curve of one or more of the color planes, modifying the gray level histograms and generating second estimated ink usage data for each of the color planes based on the modified gray level histograms and where the histogram is generated using contone data produced by rasterizing the job employing the same color management and transfer functions which are used to print the job. The impact of engine calibration transfer functions may be included in the halftone MTA files or alternately they can be included with the color management when computing the histograms.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672